          Case 2:19-cv-12650-GGG-MBN Document 69 Filed 03/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

KHADIJEH KHATIB                                                CIVIL ACTION

VERSUS                                                         NUMBER: 19-12650

JEFFERSON PARISH PUBLIC                                        SECTION: “T”(5)
SCHOOL SYSTEM, ET AL.

                                      ORDER ON MOTION
                                       MARCH 2, 2021

APPEARANCES:

MOTION:

(1)        Plaintiff’s Motion for Reconsideration of Order Granting Defendant’s Request for
           Protective Order and Motion to Quash (Rec. doc. 67).

           :     Continued to

           :     No opposition.

      1    :     Opposition.
                                           ORDERED

           :     Dismissed as moot.

           :     Dismissed for failure of counsel to appear.

           :     Granted.

      1    :     Denied. Motions for reconsideration are not recognized by the Federal Rules
                 of Civil Procedure but are nevertheless to be considered under Rules 54(b),
                 59, or 60. Lavespere v. Niagra Machine & Tool Works, Inc., 910 F.2d 167, 173
                 (5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air Corp., 37
                 F.3d 1069 (5th Cir. 1994). When a party seeks reconsideration of an order
                 that adjudicates fewer than all of the claims among the parties, Rule 54(b)
                 controls. Gulf Fleet Tiger Acquisition v. Thoma-Sea Ship Builders, 282 F.R.D.
                 146, 152 (E.D. La. 2012). In the Eastern District, the general practice has
                 been to evaluate Rule 54(b) motions to reconsider interlocutory orders
                 under the same standards that govern Rule 59(e) motions to alter or amend
                 a final judgment. Id. at 152. The following four factors are generally
                 considered in deciding a motion under the Rule 59(e) standard: 1) the
                 motion is necessary to correct a manifest error of law or fact upon which the
Case 2:19-cv-12650-GGG-MBN Document 69 Filed 03/02/21 Page 2 of 2




      judgment is based; 2) the movant presents newly discovered or previously
      unavailable evidence; 3) the motion is necessary in order to prevent manifest
      injustice; or, 4) the motion is justified by an intervening change in controlling
      law. Id. at 152-53. Rule 59(e) serves the narrow purpose of correcting
      manifest errors of law or fact or presenting newly discovered evidence.
      Advocate Int’l, LP v. Horizon Labs, Inc., 524 F.3d 679, 691 (5th Cir. 2008).
      “When there exists no independent reason for reconsideration other than
      mere disagreement with a prior order, reconsideration is a waste of judicial
      time and resources and should not be granted.” Blythe v. Offshore Service
      Vessels, L.L.C., 423 F.Supp. 3d 299, 304 (E.D. La. 2019).

      Applying the above principles to the matter at hand, reconsideration is not
      warranted here. As noted in the Court’s order of January 25, 2021 (rec. doc.
      62), the discovery sought by Plaintiff would not become due until after the
      discovery deadline of January 8, 2021 (rec. doc. 49, p. 2), a deadline that has
      not been extended, thus making the discovery requests untimely.
      Unfortunately, the filing of Plaintiff’s motion to extend the discovery deadline
      or, alternatively, for a status conference (rec. doc. 56) did not, in and of itself,
      operate to suspend or extend that deadline. The other reasons cited by
      Plaintiff fail to rise to the level needed to justify the extraordinary remedy of
      Rule 59(e). Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir.), cert.
      denied, 543 U.S. 973, 125 S.Ct. 411 (2004). As Plaintiff has not established a
      manifest error of law or fact or pointed to newly discovered evidence, her
      motion for reconsideration is denied. As noted in the Court’s order of
      January 25, 2021, Plaintiff may re-issue the discovery requests if the
      discovery deadline is extended by the District Judge.

 :    Other.



                                            MICHAEL B. NORTH
                                      UNITED STATES MAGISTRATE JUDGE




                                       2
